23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John ALEXANDER, Petitioner Appellant,v.Parker Evatt, South Carolina Department Of CorrectionsCommissioner;  Attorney General of the State ofSouth Carolina, Respondents Appellees.
No. 94-6171.
United States Court of Appeals, Fourth Circuit.

No. 94-6171.
Submitted:  April 21, 1994.Decided:  May 20, 1994.
Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-93-3051-3-20AK).
John Alexander, appellant Pro Se.
D.S.C.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order accepting the recommendation of the magistrate judge denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  He alleged only that the state courts denied him a free transcript with which to prepare a challenge to his confinement.  An indigent prisoner is not entitled to a free transcript for use in post-conviction proceedings unless he demonstrates a particularized need for the transcript.   Jones v. Superintendent, Va.  State Farm, 460 F.2d 150, 152 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  Appellant merely stated in his petition that he needed the transcript to challenge his confinement but failed to allege with specificity what appears in the transcript that he requires.  This Court has stated that an indigent prisoner has no right to a transcript at government expense merely to conduct a fishing expedition in an effort to find some flaw as a basis for post-conviction relief.  Id. Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Alexander v. Evatt, No. CA-93-3051-3-20AK (D.S.C. Jan. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The magistrate judge correctly noted that before Appellant files a habeas corpus petition challenging his confinement, he must exhaust available state remedies.  See 28 U.S.C. Sec. 2254(b)